Citation Nr: 1805423	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  13-26 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of death of the Service member, to include consideration of whether the death resulted from willful misconduct.  


REPRESENTATION

The Appellant represented by:  National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Service member had active duty for training in the Army National Guard and the United States Army from February 1992 to April 1993, duty in the Reserve from November 2005 to January 2007 and active service from February 2007 to March 2010.  He died in March 2010.  The Appellant is his wife.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 Administrative Decision of the Department of Veterans Affairs (VA) Regional Office (RO) at the Philadelphia, Pennsylvania.

The Appellant testified at a May 2014 Travel Board hearing.  A transcript has been associated with the file and is found in the Legacy Content Manager Documents electronic claims file.  That Veterans Law Judge is no longer at the Board.  The appellant has not opted for an additional hearing after having been offered that opportunity.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (LCMD) (formerly Virtual VA) electronic claims files.  



FINDINGS OF FACT

1.  The medical evidence of record does not establish that the Service member's armed robbery, during which he died, was caused by a mental disorder, to include PTSD or adjustment disorder with disturbance of emotions and conduct.

2.  The Service member died in the commission of an armed robbery, the result of his own willful misconduct and not in the line of duty.  He was not shown to be insane at the time of commission of the act.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Service member's death are not met.  38 U.S.C. §§ 1101, 1131, 1310, 5107 (West 2012); 38 C.F.R. §§ 3.1 (n)(1)(2)(3), 3.3.03, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the appellant of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the appellant in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.

For a claim for Dependence and Indemnity Compensation (DIC) benefits, notice under 38 U.S.C. § 5103 (a) must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The record indicates that VA has complied with the heightened and detailed notice of what evidence is necessary to support a claim for DIC benefits under 38 U.S.C. § 5103 (a).  

Service Connection for Cause of Death

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312 (a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related to it.  38 C.F.R. § 3.312 (b).  The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c).

In cases of service connection for the cause of death of a veteran, the first requirement of a current disability is deemed to have been met, the current disability being the condition that caused the veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).  As always, medical evidence is required to establish a causal connection between service or a disability of service origin and a veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Determinations as to whether service connection may be granted for a disability which caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection for certain chronic diseases, to include psychoses, may be presumed where demonstrated to a compensable degree within one year following qualifying service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Lay Evidence 
 
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Appellant's Assertions

The Appellant contends that the Service member suffered from severe post-traumatic stress disorder (PTSD), which was incurred in or caused by his service during deployment in Iraq.  She adds  that PTSD caused the Service member's erratic and uncharacteristic behavior of committing an armed robbery, which resulted in his death by gunshots fired by a police officer.  The Appellant further contends that the Service member was being treated in-service for adjustment disorder, with disturbances of emotions and conduct.  She adds that this disorder caused the Service member to be insane and to commit the robbery and, therefore, he did not commit the robbery because of willful misconduct.  The Appellant asserts that PTSD and adjustment disorder were the cause of the Service member's death.  She adds that the Army ignored the above disorders as warning signs, misdiagnosed the disorders and did not provide oversight of the management of the Service member's disorders.


The Service member's Mental Disorders and Service Connection for Cause of Death

						A.		

The Service member's National Guard service treatment records (STRs) contain January 1992 February1994 examinations, in which categories of depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, and attempted suicide were marked "NO," as was the category of ever having been treated for a mental disorder.  The clinical evaluation heading of Psychiatric was marked "NORMAL."  

In a June 1992 Request for Medical Review, although the Service member's childhood history of seizure disorder was noted, it was further noted that an April 1992 neurological consultant's evaluation had found no neurological difficulties or evidence of seizure disorder. 

A November 2005 examination marked the categories of depression or excessive worry, having been evaluated or treated for a mental condition and attempted suicide as "NO, "and the psychiatric heading as "NORMAL."  

In an April 2007 Pre-Deployment Health Assessment for regular Army service, the Service member responded "NO"  to unusual changes in his emotions.  In a February 2009 Post-Deployment Health Assessment, the Service member reported no emotional problems in the previous four weeks, as well as no memory or concentration problems.  The assessment contains no response for irritability, decision-making problems or sleep problems.  The Service member reported no head injuries while deployed.  Yet, he did report being more watchful and easily startled, as well as experiencing worsening memory, irritability, headache and sleep problems after being exposed to blasts or explosions while deployed, as well as in the previous week.  The Service member responded "YES" to being currently interested in receiving information or assistance for a stress emotional or alcohol concern.  Also in February 2009, the Service member reported remaining symptoms of headaches irritability, sleep problems, and memory problems.   

In a March 2009 neurological examination, the examiner noted the Service member's report of exposure to a blast while deployed and his reported history of mild traumatic brain injury.
 
In his August 2009 examination, the Service member answered "YES" to past or current nervous trouble of any sort and depression or excessive worry.  The examiner further noted the Service member's reports of sometimes feeling "a little anxiety," the inability to sleep the night through and depression.  Although, the Service member's September 2009 Report of Medical Examination marked "NORMAL" for psychiatric matters, the examiner noted stable depression and insomnia.  He also noted February 2009 examination reports of moderate episodic headaches, moderate forgetfulness, irritability, and insomnia, but that these had since resolved, except for insomnia.  

In a September 2009 psychiatric evaluation and comprehensive examination, the examiner noted the Service member's report of mild to moderate depressed mood.  Additionally, the examiner noted the Service member's report of a previous suicide attempt two months prior, during which the Service member attempted to cut his wrists while intoxicated.  Yet, the examiner added that, according to the Service member, the incident was more about looking for what the examiner called "secondary gain" than to kill himself.  The examiner noted no other self-harm behaviors and no further desire to cut himself.  

However, the examiner also noted in the Service member's active duty service sometime after redeployment leave in March 2009, the Service member went on "a drinking/gambling binge," noting that the Service member's social history reveals "other periods of intense drug and alcohol use associated with life and relationship stressors and the loss of a job as a result."

The examiner's psychiatric examination findings included appropriate dress; normal grooming; no psychomotor retardation, restlessness or agitation; normal attitude; euthymic mood; broad and congruent affect, not agitated or bizarre; unimpaired thought processes; unimpaired thought content; no paranoid ideations; no delusions; and no suicide or homicide ideations, plans or intent.

The examiner included in his assessment substance use disorders and adjustment disorder with disturbance of emotions and conduct.

During individual psychiatric therapy later in September 2009, the examiner noted his previous explanations to the Service member regarding normal post-trauma experiences and the development of PTSD and the examiner's conclusion that the Service member did not warrant a diagnosis of PTSD or a Medical Evaluation Board at that time.  However, the examiner did express concern about the Service member's substance abuse problems.  

The examiner found that the Service member exhibited some variable eye contact, halting speech; some thought content exhibiting entitlement; and poor insight.  He further found that the Service member was alert and oriented to person, place, time, and situation; appropriately dressed and groomed; exhibited regular rate and rhythm in his speech, as well as preserving conversation tone, volume and prosody; mostly euthymic mood; congruent and reactive affect, with appropriate range to thought and conversation; no audio or visual hallucinations; no apparent delusions; no evidence of perceptual disturbances; intact cognition; judgment and impulse control appearing intact; no homicide ideation; and a rare suicide ideation from the past on which the Service member indicated no plan/intent to act.  However, the examiner added that "I don't consider him at risk in the near future and if he doesn't re-engage in destructive binge substance abuse."

Between September 2009 and January 2010, the Service member's problems lists included "post-concussion syndrome" (some remaining depression and insomnia), opioid abuse, alcohol dependence in remission, and psychological factors affecting physical condition, as well as adjustment disorder with disturbance of emotions and conduct.  Yet, a review of systems noted that the Service member's mood was euthymic, there were no personality related complaints and no behavioral complaints.  The Service member was further noted as alert, active and in no acute distress.

In October 2009 and January 2010, the Service member's patient problem list indicated that in regard to anxiety and fear, the Service member had met expected outcomes/goals of demonstrating effective coping mechanisms and had reduced physiological and psychological manifestations of anxiety and fear.  An examination the next day for a gastrointestinal issued noted no delusions or hallucinations; no depression or anxiety; and a normal mood and effect.  Another examination five days later for the same condition noted the Service member was oriented to person, place and time.  

In February 2010, the Service member's problems lists still included "post-concussion syndrome" (some remaining depression and insomnia), opioid abuse, alcohol dependence in remission, and psychological factors affecting physical condition, as well as adjustment disorder with disturbance of emotions and conduct.  However, once again, his patient problem list indicated that in regard to anxiety and fear, the Service member had met expected outcomes/goals of demonstrating effective coping mechanisms and had reduced physiological and psychological manifestations of anxiety and fear.


						B.

As stated earlier in this decision, the death of a service member will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the primary or contributory cause of death.

However, direct service connection may be granted only when an injury or death incurred during a period of active military service is in the line of duty and not as the result of the Service member's own willful misconduct, or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C. § 105; 38 CFR 3.1(m).  

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1 (n)(1)(2)(3).

The RO's April 2012 Administrative Decision concluded that the Service member's death was not incurred in the line of duty and was due to willful misconduct on his part.  The decision in turn was based on a Line of Duty investigation and determination by the United States Department of the Army.  The RO's legal review of the evidence found the Line of Duty determination to be legally sufficient, as the evidence established that the Service member was engaged in the commission of an armed robbery while AWOL and fled police pursuit to elude arrest, all of which the decision stated are clearly known to be prohibited actions. The decision concluded that the Service member's actions constitute willful misconduct for VA purposes and that the Department of the Army's determination of "Not in Line of Duty" is consistent with VA regulations.

The Appellant argues that the Service member's service-related disorders of PTSD and adjustment disorder, with disturbances of emotions and conduct, caused a mental breakdown or insanity, which in turn caused the Service member to commit armed robbery.  Therefore, the Appellant further argues, the service-related disorders caused his death, not willful misconduct on his part.

However, the record set forth above indicates that, although the Service member reported some depression, some anxiety, irritability, headaches, and sleep problems during examinations after returning from deployment in February 2009, Dr. F.G. had discussed with the Service member normal post-trauma experiences and the course of development of PTSD and had concluded that a diagnosis of PTSD was not warranted at that time. 

Moreover, the examiner's numerous findings and observations in his examination and individual therapy with the Service member in September 2009 included unimpaired thought processes; unimpaired thought content; no delusions; no hallucinations; intact judgment and impulse, as well as being alert and oriented to person, place, time, and situation; having normal speech patterns; a normal appearance overall; and a euthymic mood.

In the period of September 2009 to January 2010, the review of systems in the progress notes, as reported by the Service member, noted that his mood was euthymic, there were no personality related complaints and no behavioral complaints.

In the period between October 2009 and February 2010, the month before his death, the Service member was noted as having met expected outcomes/goals of demonstrating effective coping mechanisms and had reduced physiological and psychological manifestations of anxiety and fear.

Moreover, the Board notes some inconsistencies in the Service member's reports to examiners.  In a March 2009 neurological examination, the examiner noted that, although Service member reported mild traumatic brain injury due to exposure to a blast while deployed, a month earlier in his February 2009 Post-Deployment Health Assessment, he reported no head injury while deployed.

The record does not contain a diagnosis of PTSD, but only one examiner's assessment of adjustment disorder with disturbance of emotions and conduct.  The treatment record indicates not only that the Service member's various symptoms were not mentally disabling, but nothing in the Service member's treatment record rises to the level of psychotic behavior, dissociated thought processes or anything commonly held to be associated with "insanity" or a  mental breakdown, for the resulting acts of which a person might not be held responsible.  Nor is there treatment, assessments or diagnoses to indicate psychoses and the presumption of service connection for psychoses as a chronic disease under 38 C.F.R. §3.309 is not relevant, as the Service member died while in service.  

In fact, the greatest reservations expressed concerning the Service member's conduct were by the examiner who noted the Service member's history of alcohol and drug abuse, periods of binge use, an instance of a possible suicide attempt while intoxicated, "periods of intense drug and alcohol use associated with life and relationship stressors," and that he did not consider the Service member a suicide risk "if he doesn't re-engage in destructive binge substance abuse."  

Yet, even if the Service member was engaged in substance abuse at the time he committed armed robbery and the Appellant were to assert that nonetheless he was not responsible and therefore did not commit willful misconduct, as stated above, an injury or death incurred during a period of active military service is not in the line of duty not only if it is the result of willful misconduct, but also if it is the result of abuse of alcohol or drugs.  38 U.S.C. § 105; 38 CFR 3.1 (m).  

Conclusion

The Board has carefully reviewed and considered the Appellant's testimony at her May 2014 Board hearing, as well as the statement accompanying her November 2012 notice of disagreement; her April 2013 lay statement; the statement accompanying her October 2015 VA Appeals Form 9; and her April 2010, July 2010, July 2011, April 2013, and March 2016 Statements in Support of Claim, all of which have assisted the Board in better understanding the nature and development of events and the Service member's disorder.  As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Appellant is competent to provide statements of symptoms which are observable to her senses and there is no reason to doubt her credibility.  However, the Board must emphasize that the Appellant is not competent to diagnose or interpret accurately the nature of the Service member's adjustment disorder, as this requires highly specialized knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board cannot render its own independent medical judgments; it does not have the expertise.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board must look to the clinical evidence when there are contradictory findings or statements inconsistent with the record.  In the absence of explicit indications of worsening signs and symptoms, it must rely on medical findings and opinions to establish the level of the Service member's current disability.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).   

The extensive record of treatment provides detailed progress notes containing findings and conclusions, as well as the findings of the examiner which are based on verbal interactions with the Service member and the examiner's professional knowledge and judgment.  The Board finds these reports to be entitled to significant probative weight.

For the reasons stated, the Board further finds the record does not contain supporting medical findings, an adequate opinion or related factors which show PTSD or adjustment disorder caused the Service member's death or that it was not caused by his own willful misconduct and, therefore, service connection for the death of the Service member has not been established and the Appellant is not entitled to DIC benefits. 

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for the cause of death of the Service member, to include consideration of whether the death resulted from willful misconduct, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


